Citation Nr: 0717261	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether an alleged failure to notify the veteran of an 
October 2, 1992 rating decision, granting service connection 
for muscle contraction headaches due to status post 
enucleation of the right eye and assigning a 10 percent 
evaluation as of June 14, 1991, constituted clear and 
unmistakable error (CUE).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the VA Appeals Management Center (AMC) in Huntington, West 
Virginia.  

The case has since been transferred to the RO in Baltimore, 
Maryland, following a February 2006 Board remand concerning 
the issuance of a Statement of the Case pursuant to Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  

In December 2006, the veteran was separately issued a 
Statement of the Case addressing the claim of service 
connection for sleep apnea.  The veteran withdrew this matter 
from further consideration in a January 2007 statement, 
however.  



FINDING OF FACT

The record reflects that the veteran was notified of the 
October 2, 1992 rating decision granting service connection 
for muscle contraction headaches due to status post 
enucleation of the right eye and assigning a 10 percent 
evaluation as of June 14, 1991 in the same month, and such 
notification contained a comprehensive explanation of her 
appellate rights.  



CONCLUSION OF LAW

As there was no failure to notify the veteran of an October 
2, 1992 rating decision, granting service connection for 
muscle contraction headaches due to status post enucleation 
of the right eye and assigning a 10 percent evaluation as of 
June 14, 1991, such action does not constitute CUE.  38 
C.F.R. 3.105(c) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's CUE claims.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that CUE claims are 
not conventional appeals.  Rather, such claims are requests 
for revisions of previous decisions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

A claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  Id.  

In determining whether a rating decision was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers, compels the conclusion to 
which reasonable minds could not differ that the result would 
have been manifestly different but for the error.  Even where 
the premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  

CUE errors "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made." Russell v. Principi, 3 Vet. App. at 313.  

A disagreement with how VA decisionmakers evaluated the facts 
is inadequate to raise the claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE. See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In the present case, as noted above, the RO in Washington, DC 
granted service connection for muscle contraction headaches 
due to status post enucleation of the right eye and assigned 
a 10 percent evaluation as of June 14, 1991 in the noted 
October 2, 1992 rating decision.  

The veteran now does not assert error in the merits of that 
decision but instead in an alleged failure of the RO to 
notify her of that decision and of her appellate rights, as 
indicated in her April 2005 Notice of Disagreement, and the 
RO and the AMC have adjudicated the claim, accordingly.  The 
Board will do likewise.  

A review of the claims file confirms that, on October 14, 
1992, soon after the October 2, 1992 rating decision, the RO 
sent a letter to the veteran indicating that her disability 
compensation award had been amended upward as of July 1, 
1991.  In the same letter, on its back side, the RO fully 
informed the veteran of her rights and responsibilities in 
completing an appeal on this determination.  

The letter was sent to the veteran's then-current address in 
Landover, Maryland, which was identical to the address 
indicated in an August 1992 lay statement, the veteran's most 
recent submission of record at that time.  

In this regard, the Board notes that there exists a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, such as the issuance of notification letters.  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
While Ashley dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.   

In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity regarding 
the issuance of the October 1992 RO letter to the veteran's 
latest address then of record.  For example, the claims file 
does not reflect that the United States Postal Service 
returned the notice letter as undeliverable.  As such, the 
Board must presume that the October 1992 notice letter 
regarding the rating decision was sent to the veteran, at her 
then current address of record, and was received by her.  

Given this set of facts, there is no indication of error of 
notification of the veteran of the October 2, 1992 rating 
decision, let alone CUE.  Accordingly, the veteran's claim 
must be denied.  



ORDER

The appeal is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


